"Williams, C. J.
"Where the purchaser of personal property sues his vendor upon an implied warranty of title, we think that the measure of damages in that case should be the price paid for the property, and not any sum for whieh such purchaser may have sold it; otherwise the vendor of personal property might be subjected to great loss and injury by means of the collusive sales and speculative schemes of a purchaser. The object of the law in a suit of this kind is to save the vendor from loss, and restore him to that ground on which he stood before the purchase; and not to provide means for one man to make money out of the misfortunes of another. Moss *194was entitled to recover in this suit the amount which he paid for the horse, with interest, and those expenses and costs which had necessarily been incurred in defending the title derived from Arthur; and for the error of the court below in permitting him to recover more, the judgment must be reversed. (Armstrong v. Percy, 5 Wend. 535.)
Judgment reversed.